Dismissed and Opinion Filed October 14, 2014




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00317-CR

                              THE STATE OF TEXAS, Appellant

                                               V.

                                GABINO GRANADOS, Appellee

                       On Appeal from the County Criminal Court No. 2
                                    Dallas County, Texas
                           Trial Court Cause No. MA11-54305-B

                               MEMORANDUM OPINION
                     Before Chief Justice Wright and Justices Myers and Brown

       Appellant, the State of Texas, has filed a motion to dismiss its appeal. The motion is

signed by counsel for the State. The Court GRANTS the motion and ORDERS that the appeal

be DISMISSED and this decision be certified below for observance. See TEX. R. APP. P.

42.2(a).


                                                      PER CURIAM

Do Not Publish
TEX. R. APP. P. 47
140317F.U05
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                      JUDGMENT

THE STATE OF TEXAS, Appellant                   On Appeal from the County Criminal Court
                                                No. 2, Dallas County, Texas
No. 05-14-00317-CR       V.                     Trial Court Cause No. M11-54305-B.
                                                Opinion delivered per curiam before Chief
GABINO GRANADOS, Appellee                       Justice Wright and Justices Myers and
                                                Brown.

      Based on the Court’s opinion of this date, we DISMISS the appeal.


Judgment entered October 14, 2014